            Case 1:21-cv-07324-VM Document 1 Filed 08/31/21 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 MATTHEW HOPKINS,                                    )
                                                     )
                         Plaintiff,                  )
                                                     )   Case No. ______________
         v.                                          )
                                                     )   JURY TRIAL DEMANDED
 RETAIL PROPERTIES OF AMERICA,                       )
 INC., GERALD M. GORSKI, BONNIE S.                   )
 BIUMI, FRANK A. CATALANO, JR.,                      )
 STEVEN P. GRIMES, RICHARD P.                        )
 IMPERIALE, PETER L. LYNCH, THOMAS                   )
 J. SARGEANT, KITE REALTY GROUP                      )
 TRUST, and KRG OAK, LLC,                            )
                                                     )
                         Defendants.                 )

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on July 19, 2021 (the

“Proposed Transaction”), pursuant to which Retail Properties of America, Inc. (“RPAI” or the

“Company”) will be acquired by Kite Realty Group Trust (“Parent”) and KRG Oak, LLC (“Merger

Sub,” and together with Parent, “KRG”).

       2.      On July 18, 2021, RPAI’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with KRG. Pursuant to the terms of the Merger Agreement, RPAI’s stockholders

will receive 0.6230 shares of KRG common stock for each share of RPAI common stock they own.
            Case 1:21-cv-07324-VM Document 1 Filed 08/31/21 Page 2 of 10




       3.      On August 23, 2021, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of RPAI common stock.

       9.      Defendant RPAI is a Maryland corporation and a party to the Merger Agreement.

RPAI’s common stock is traded on the New York Stock Exchange, which is headquartered in New

York, New York, under the ticker symbol “RPAI.”




                                                  2
          Case 1:21-cv-07324-VM Document 1 Filed 08/31/21 Page 3 of 10




       10.    Defendant Gerald M. Gorski is Chairman of the Board of the Company.

       11.    Defendant Bonnie S. Biumi is a director of the Company.

       12.    Defendant Frank A. Catalano, Jr. is a director of the Company.

       13.    Defendant Steven P. Grimes is a director of the Company.

       14.    Defendant Richard P. Imperiale is a director of the Company.

       15.    Defendant Peter L. Lynch is a director of the Company.

       16.    Defendant Thomas J. Sargeant is a director of the Company.

       17.    The defendants identified in paragraphs 10 through 16 are collectively referred to

herein as the “Individual Defendants.”

       18.    Defendant Parent is a Maryland real estate investment trust and a party to the

Merger Agreement.

       19.    Defendant Merger Sub is a Maryland limited liability company, a wholly-owned

subsidiary of Parent, and a party to the Merger Agreement.

                              SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       20.    RPAI is a REIT that owns and operates high quality, strategically located open-

air shopping centers, including properties with a mixed-use component.

       21.    On July 18, 2021, RPAI’s Board caused the Company to enter into the Merger

Agreement with KRG.

       22.    Pursuant to the terms of the Merger Agreement, RPAI’s stockholders will receive

0.6230 shares of KRG common stock per share.

       23.    According to the press release announcing the Proposed Transaction:

       Kite Realty Group Trust (NYSE: KRG) and Retail Properties of America, Inc.
       (NYSE: RPAI) today announced that they have entered into a definitive merger



                                               3
  Case 1:21-cv-07324-VM Document 1 Filed 08/31/21 Page 4 of 10




agreement under which RPAI would merge into a subsidiary of KRG, with KRG
continuing as the surviving public company. The strategic transaction joins together
two high-quality portfolios with complementary geographic footprints creating a
top five shopping center REIT by enterprise value. The combined company is
expected to have an equity market capitalization of approximately $4.6 billion and
a total enterprise value of approximately $7.5 billion upon the closing of the
transaction assuming a KRG share price of $20.83, which was the closing price on
July 16, 2021. This immediately accretive transaction, paired with a strong balance
sheet and significant value creation opportunities, is expected to provide a runway
to increase long-term value for shareholders.

Under the terms of the merger agreement, each RPAI common share will be
converted into 0.6230 newly issued KRG common shares in a 100% stock-for-
stock transaction. Based on the closing share price for KRG on July 16, 2021, this
represents a 13% premium to RPAI’s closing stock price on July 16, 2021. On a
pro forma basis, following the closing of the transaction, KRG shareholders are
expected to own approximately 40% of the combined company’s equity and RPAI
shareholders are expected to own approximately 60%. KRG anticipates assuming
all RPAI debt and has obtained a financing commitment to provide a $1.1 billion
term loan bridge facility in the event certain debt consents cannot be obtained prior
to the closing of the transaction. The parties expect the transaction to close during
the fourth quarter of 2021 subject to customary closing conditions, including the
approval of both KRG and RPAI shareholders. The transaction was unanimously
approved by the Board of Trustees of KRG and the Board of Directors of RPAI.

The merger will create an operating portfolio of 185 open-air shopping centers
comprised of approximately 32 million square feet of owned gross leasable area.
These properties are primarily located in “Warmer and Cheaper” metro markets in
the United States with 70% of centers by annualized base rent (“ABR”) having a
grocery component. The combined company is expected to benefit from increased
scale and density in strategic markets, deeper tenant relationships given the broader
mix of open-air retail types, an appropriately sized development pipeline and a
strong balance sheet. . . .

Leadership and Organization

The combined company will continue to be operated at the high standards
previously established at both KRG and RPAI. The number of trustees on KRG’s
board will be expanded to thirteen with four members of the existing Board of
Directors of RPAI to be appointed to KRG’s board. John Kite will continue to serve
as Chairman of the Board of Trustees of the combined company. William Bindley
will continue to serve as Lead Independent Trustee.

The KRG management team will lead the combined company, with John Kite as
Chief Executive Officer, Thomas McGowan as President and Chief Operating
Officer and Heath Fear as Chief Financial Officer. The approach to integration will



                                         4
          Case 1:21-cv-07324-VM Document 1 Filed 08/31/21 Page 5 of 10




       draw from the best practices of both companies to ensure continuity for tenants,
       employees, and other stakeholders.

       Upon completion of the merger, the company’s headquarters will remain in
       Indianapolis, Indiana. The company will retain the Kite Realty Group name and
       trademarks and will continue to trade under the NYSE symbol KRG. . . .

       Advisors
       BofA Securities is acting as lead financial advisor to KRG, with KeyBanc Capital
       Markets also acting as financial advisor to KRG. Hogan Lovells US LLP is acting
       as legal advisor to KRG. Citigroup Global Markets Inc. is acting as exclusive
       financial advisor and Goodwin Procter LLP is acting as legal advisor to RPAI.

The Registration Statement Omits Material Information, Rendering It False and Misleading

       24.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       25.     As set forth below, the Registration Statement omits material information.

       26.     First, the Registration Statement omits material information regarding the

Company’s and KRG’s financial projections.

       27.     The Registration Statement fails to disclose: (i) all line items used to calculate the

projections; and (ii) a reconciliation of all non-GAAP to GAAP metrics.

       28.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       29.     Second, the Registration Statement omits material information regarding the

analyses performed by the Company’s financial advisor, Citigroup Global Markets Inc. (“Citi”).

       30.     With respect to Citi’s Discounted Cash Flow Analysis of RPAI, the Registration

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flows; (ii) the

terminal values; (iii) the individual inputs and assumptions underlying the terminal capitalization


                                                 5
           Case 1:21-cv-07324-VM Document 1 Filed 08/31/21 Page 6 of 10




rates and discount rates; (iv) the Company’s net debt and non-controlling interests; and (v)

projected net operating income for the fiscal year ending 2026.

       31.     With respect to Citi’s Discounted Cash Flow Analysis of KRG, the Registration

Statement fails to disclose: (i) all line items used to calculate unlevered free cash flows; (ii) the

terminal values; (iii) the individual inputs and assumptions underlying the terminal capitalization

rates and discount rates; (iv) net debt and non-controlling interests; and (v) projected net operating

income for the fiscal year ending 2026.

       32.     With respect to Citi’s Selected Public Companies Analyses for RPAI and KRG, the

Registration Statement fails to disclose the individual multiples and metrics for the companies

observed by Citi in the analyses.

       33.     With respect to Citi’s research analysts’ price targets analyses, the Registration

Statement fails to disclose: (i) the price targets observed in the analyses; and (ii) the sources

thereof.

       34.     With respect to Citi’s illustrative discounted cash flow analysis for the combined

company, the Registration Statement fails to disclose: (i) the unlevered free cash flows used in the

analysis and all underlying line items; (ii) the individual inputs and assumptions underlying the

terminal capitalization rates and discount rates; and (iii) the synergies used in the analysis.

       35.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       36.     The omission of the above-referenced material information renders the Registration

Statement false and misleading.




                                                  6
          Case 1:21-cv-07324-VM Document 1 Filed 08/31/21 Page 7 of 10




       37.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and RPAI

       38.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       39.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. RPAI is liable as the

issuer of these statements.

       40.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration

Statement.

       41.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       42.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       43.     The Registration Statement is an essential link in causing plaintiff to approve the

Proposed Transaction.



                                                  7
          Case 1:21-cv-07324-VM Document 1 Filed 08/31/21 Page 8 of 10




       44.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       45.     Because of the false and misleading statements in the Registration Statement,

plaintiff is threatened with irreparable harm.

                                             COUNT II

                      Claim for Violation of Section 20(a) of the 1934 Act
                         Against the Individual Defendants and KRG

       46.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       47.     The Individual Defendants and KRG acted as controlling persons of RPAI within

the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue of their positions as

officers and/or Board members of RPAI and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false statements contained in the Registration

Statement, they had the power to influence and control and did influence and control, directly or

indirectly, the decision making of the Company, including the content and dissemination of the

various statements that plaintiff contends are false and misleading.

       48.     Each of the Individual Defendants and KRG was provided with or had unlimited

access to copies of the Registration Statement alleged by plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       49.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous




                                                  8
            Case 1:21-cv-07324-VM Document 1 Filed 08/31/21 Page 9 of 10




recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       50.     KRG also had supervisory control over the composition of the Registration

Statement and the information disclosed therein, as well as the information that was omitted and/or

misrepresented in the Registration Statement.

       51.     By virtue of the foregoing, the Individual Defendants and KRG violated Section

20(a) of the 1934 Act.

       52.     As set forth above, the Individual Defendants and KRG had the ability to exercise

control over and did control a person or persons who have each violated Section 14(a) of the 1934

Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their positions as

controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934 Act. As a

direct and proximate result of defendants’ conduct, plaintiff is threatened with irreparable harm.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;




                                                   9
            Case 1:21-cv-07324-VM Document 1 Filed 08/31/21 Page 10 of 10




       E.       Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.       Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: August 31, 2021                              RIGRODSKY LAW, P.A.

                                                By: /s/ Gina M. Serra
                                                    Seth D. Rigrodsky
                                                    Timothy J. MacFall
                                                    Gina M. Serra
                                                    Vincent A. Licata
                                                    825 East Gate Boulevard, Suite 300
                                                    Garden City, NY 11530
                                                    (516) 683-3516
                                                    sdr@rl-legal.com
                                                    tjm@rl-legal.com
                                                    gms@rl-legal.com
                                                    vl@rl-legal.com

                                                     Attorneys for Plaintiff




                                                   10
